Case 4:20-cv-10060-JLK Document 9 Entered on FLSD Docket 10/15/2020 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 20-10060-CIV-KING/REID

 ERIC LEE KINCAID,

       Plaintiff,

 v.

 MONROE COUNTY DETENTION CENTER,
 et al.,

       Defendants.
                                                /

            ORDER AFFIRMING REPORT OF MAGISTRATE JUDGE
                        AND DISMISSING CASE

       THIS CAUSE comes before the Court upon the filing of a Report of Magistrate

 Judge Lisette M. Reid (D.E. #8) filed October 14, 2020, in the above-styled case.

       Accordingly, upon review of the record, it is hereby

       ORDERED and ADJUDGED as follows:

       1)     That the Magistrate's Report and Recommendation be, and the same is

 hereby, AFFIRMED.

       2)     That any pending motions are hereby DENIED AS MOOT.

       3)     That the above-styled case be, and the same is hereby DISMISSED,

 pursuant to 28 U.S.C. § 1915(e)(2)(B).

       4)     That the Clerk shall CLOSE this case.
Case 4:20-cv-10060-JLK Document 9 Entered on FLSD Docket 10/15/2020 Page 2 of 2




       DONE and ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 15th day of October, 2020.




                                                JAMES LAWRENCE KING
                                                UNITED STATES DISTRICT JUDGE

 cc:   Magistrate Judge Lisette M. Reid

       Eric Lee Kincaid, Pro Se
       19019539
       Monroe County Jail
       Inmate Mail/Parcels
       5501 College Road
       Key West, FL 33040
